Citation Nr: 1129885	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-01 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2007, a statement of the case was issued in December 2007, and a substantive appeal was received in January 2008.

In March 2008, the Veteran testified at an RO hearing; a transcript of this proceeding is associated with the claims file.

The Board observes that the January 2008 substantive appeal included the issue of entitlement to an increased rating for diabetes mellitus.  However, the Veteran withdrew his claim for entitlement to an increased rating for diabetes mellitus during the March 2008 RO hearing.  Therefore, this issue is not currently in appellate status.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2010).

Although the Veteran also requested a Board hearing in his January 2008 substantive appeal, he failed to report for his scheduled June 2010 hearing.

The Board notes that the Veteran's February 2008 claim specifically states that he is seeking entitlement to service connection for PTSD.  Although a claimant may describe only particular mental disorders in a service connection claim, the claim should not necessarily be limited to those disorders.  Rather, VA should consider the claim as a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disorders that arise from the same symptoms).  The Board notes that the record shows that the Veteran has been assessed with a range of acquired psychiatric disorders.  Therefore, the Board has described the underlying issue as one of entitlement to service connection for an acquired psychiatric disorder.

In addition, the Board notes that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  See 38 C.F.R. § 3.156(c)(1); see also Vigil v. Peake, 22 Vet. App. 63 (2008).  However, the Board notes that 38 C.F.R. § 3.156(c)(1) does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  See 38 C.F.R. § 3.156(c)(2).

In this case, the Board finds that the Veteran did not provide VA with information in connection with his earlier claim that was specific enough to verify his purported stressor.  In this regard, the Board notes that the February 2003 VA examination report states that Veteran did not provide anything specific with regard to a stressor, and that the Veteran's claimed stressor was just being in the war zone and seeing the casualties.  Significantly, the examiner concluded that the Veteran did not meet the stressor criterion, and that he did not have symptoms of PTSD.  Ultimately, the VA examiner determined that PTSD was not found.  Furthermore, the Board finds that the Veteran did not provide specific enough information to verify his purported stressors until the March 2008 RO hearing.  Therefore, a new and material evidence analysis is appropriate in this case.  

The issue of entitlement to service connection for an acquired psychiatric disorder, under a merits analysis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by rating decision in April 2003; the Veteran did not file a timely notice of disagreement.

2.  Certain evidence received since the RO's April 2003 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's April 2003 rating decision, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Board first notes that the RO denied the Veteran's claim of service connection for PTSD by a decision in April 2003.  The decision provided the Veteran with notice of his appellate rights.  By statute, a notice of disagreement must be received within one year of the date of mailing of notice of the decision.  See 38 U.S.C.A. § 7105(b)(1).  By regulation, a notice of disagreement must express dissatisfaction or disagreement with the adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201.  There must be an expression of a desire for appellate review.  Id.; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  After reviewing the evidence, the Board is unable to find any written communication expressing disagreement and a desire for appellate review within one year of the April 2003 rating decision.  Therefore, the April 2003 rating decision must be viewed as final.  38 U.S.C.A. § 7105(c).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that new and material evidence has been submitted since the RO's April 2003 decision.  The record shows that the Veteran was afforded a VA examination in August 2008, credible supporting evidence that the Veteran's claimed in-service stressor actually occurred was obtained, and additional VA treatment records were obtained.

Since the basis for the April 2003 denial was, in part, that the record did not contain credible supporting evidence that the Veteran's claimed in-service stressor actually occurred, this evidence constitutes new and material evidence to reopen the PTSD claim, as credible supporting evidence was obtained.  Therefore, the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108.  The Board's decision is strictly limited to the reopening of the claim and does not address the merits of the underlying service connection claim.  As noted above, a merits analysis of the issue is addressed in the remand portion of the decision.

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is anticipated that any VCAA deficiencies will be remedied by the actions taken by the RO as directed in the remand section of this decision.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  To this extent, the appeal is granted, subject to the directions set forth in the following remand section of this decision.


REMAND

The Board finds that there is currently insufficient competent medical evidence on file for making a decision on the claim.  In this regard, the psychologist from the August 2008 VA examination did not offer a medical nexus opinion with regard to the Veteran's diagnosed anxiety disorder, not otherwise specified (NOS).  In addition, the Board notes that the Veteran has been diagnosed with other acquired psychiatric disorders, and there are also no nexus opinions with regard to these disorders.  Therefore, in order to afford the Veteran every consideration with his appeal, the Board believes that scheduling another VA examination for his claimed acquired psychiatric disorder is appropriate in this case.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty to remand a case if further evidence or clarification of the evidence is essential for a proper appellate decision).

In addition, it appears that all relevant VA medical records may not be associated with the claims file.  In this regard, the Board notes that VA medical records document that the Veteran received treatment from VA prior to April 2001; however, the earliest VA medical record associated with the claims file is from April 2001.  Also, VA treatment records appear to be missing for the time period from January 2003 to December 2005.  (The Board notes that the Veteran was incarcerated for some of this time period; however, it appears that the Veteran received some VA treatment during this time.)  Furthermore, the Board notes that the Veteran testified in March 2008 that he received a diagnosis of PTSD from a VA Vet Center; however, records from the Vet Center are not associated with the claims file.  The Board finds that the record is unclear as to whether the RO has taken all appropriate action to request and obtain these records.  VA is required to obtain VA treatment records relevant to the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the AMC/RO should obtain any missing VA medical records relevant to the appeal.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the El Paso VA Healthcare System (including the Las Cruces, New Mexico Community Based Outpatient Clinic).  The Board is particularly interested in records prior to April 2001, records during the time period from January 2003 to December 2005, and records since February 2009.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  The AMC/RO should take appropriate action to obtain and associate with the claims file any relevant VA treatment records from the Las Cruces, New Mexico Vet Center.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  Then, after obtaining the above evidence, the Veteran should be scheduled for a psychiatric examination.  It is imperative that the claims folder be reviewed in conjunction with the examination.  The examiner should be informed of the Veteran's corroborated stressor (enemy mortar and rocket attacks in Vietnam).  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  Special psychological testing for PTSD should be conducted if deemed medically appropriate.

The examiner should clearly report all psychiatric disorders found to be present.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current psychiatric disorder(s) was/were manifested during or otherwise caused by the Veteran's active duty service or any incident therein?  If so, please clearly identify such current psychiatric disorder(s).

If a diagnosis of PTSD is warranted, the examiner should offer an opinion as to whether it is related to the Veteran's corroborated stressor or to fear of in-service hostile military or terrorist activity?

The examiner should explain the rationale for all opinions expressed.

4.  In the interest of avoiding further remand, the AMC/RO should review the examination reports obtained and ensure that adequate opinions with rationale have been offered.

5.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue of entitlement to service connection for an acquired psychiatric disability (to consider all current medically diagnosed acquired psychiatric disorders) should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


